Citation Nr: 0525283	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral thigh 
disability.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from February 1955 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a bilateral thigh disorder secondary 
to the service-connected residuals of rheumatic fever.

The veteran filed his original claim for service connection 
for rheumatic fever in March 1958.  A rating decision dated 
October 1958 granted the veteran service connection and 
assigned a noncompensable rating.

In October 2001, the veteran filed a claim for an increased 
rating for his service-connected residuals of rheumatic 
fever.  A rating decision dated May 2002 continued the 
veteran's evaluation as noncompensable.  The veteran filed a 
notice of disagreement in July 2002.  The statement of the 
case (SOC) issued in April 2003 re-characterized the 
veteran's claim as a claim for service connection for a 
bilateral thigh disorder secondary to the service-connected 
residuals of rheumatic fever, rather than a claim for an 
increased rating for the residuals of rheumatic fever.  The 
veteran timely perfected his appeal in July 2003.

This claim came before the Board in September 2004 and was 
remanded to obtain a subsequent VA muscles examination.  As 
the directives in the Board remand have been accomplished, 
this claim is now before the Board for further adjudication.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of 
rheumatic fever.

2.  The veteran's bilateral thigh disorder began many years 
after his active service ended and is not the result of any 
disease, injury, or other incident of service.

3.  The veteran's bilateral thigh disorder is not proximately 
due to or related to his service-connected residuals of 
rheumatic fever.


CONCLUSION OF LAW

The grant of service connection for a bilateral thigh 
disorder secondary to service-connected residuals of 
rheumatic fever, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 




Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The original duty to assist letter was sent to the veteran in 
January 2002.  This letter characterized the veteran's claim 
as an increased rating claim for residuals of rheumatic 
fever.  The claim was not properly characterized until the 
issuance of the SOC in April 2003.  As such, a proper VCAA 
compliant letter was sent to the veteran in October 2004 by 
the Appeals Management Center (AMC), following the issuance 
of the Board remand.

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2004 AMC letter informed the 
veteran of the elements necessary to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The October 
2004 letter informed the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA medical centers 
(to include private facilities where VA authorized treatment) 
and the Social Security Administration.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2004 letter requested that the veteran 
provide medical evidence of a current diagnosis and medical 
evidence of a relationship between the current diagnosis and 
an injury or disease in service.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The April 
2003 SOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.
Background

The veteran's service entrance examinations were negative for 
rheumatic fever.  In May 1955 the veteran noted a painful, 
tender, left ankle followed by involvement of the left knee 
and later experienced more swelling and tenderness of these 
joints.  He was determined to have rheumatic fever, active, 
with heart involvement, heart block.  In July 1955 the 
veteran complained of pain in the thighs and knees of both 
legs.  In December 1955 a medical note indicated that the 
veteran had a history of rheumatic fever but no joint 
swelling.  The veteran's separation examination noted that he 
had a history of rheumatic fever.

The veteran submitted a letter from C.A. Wilmot, M.D., dated 
April 1958, that stated he attended the veteran from May 3 to 
May 5, 1955 due to complains of pain in the veteran's knees 
and an inability to walk.  The left knee was noted to be very 
swollen and tender as well as the left ankle.  There was no 
heart murmur present at that time.  Dr. Wilmot diagnosed the 
veteran with rheumatic fever and treated him with penicillin 
and cortisone.

The veteran participated in a general VA examination in 
September 1958.  He was noted to have no demonstrable cardiac 
disease, no orthopedic condition and a history of rheumatic 
fever.

In November 2001, the veteran submitted medical evidence from 
the Allina Medical Clinic.  The veteran's chief complaint was 
that he had suffered from rheumatic fever in 1955 and 
currently suffered fatigue, bilateral leg pain and ringing in 
the ears.  The bilateral leg pain was noted to be constant 
and aching.  No leg weakness was noted, but the veteran 
fatigued easily.

The veteran participated in a VA examination in February 
2002.  The examiner noted that the claims folder was not 
available for examination, nor were any previous medical 
records.  No documents were reviewed in conjunction with the 
examination.  Testing of the lower extremities revealed 
approximately 1 to 2+/4 strength in all ranges of motion in 
the lower extremities, with some weakness indicated 
bilaterally.  Reflexes in the Achilles and patellar areas 
were 2+/4 and equal bilaterally.  Sensation in the lower 
extremities was intact and within normal limits.  There was 
no visible deformity or discoloration in the lower 
extremities.  Muscle tone appeared to have some slight 
atrophy in the lower muscle groups.  This was equal 
bilaterally, more pronounced in the quadriceps area.  The 
veteran had some difficulty in performing a full squat 
without some assistance, as he reported the discomfort made 
it difficult to fully squat down.  He ambulated very well.  
Examination of the feet bilaterally showed no visible 
deformity and sensation was intact.  Dorsalis and posterior 
tibialis pulses were 2+/4.  Monofilament testing was within 
normal limits.  

The examiner stated that no laboratory tests were performed 
at the examination.  It was also recommended that the veteran 
schedule a regular wellness examination at the VA for 
treatment of his myalgias.  The examiner concluded that it 
was difficult to ascertain whether or not the myalgias that 
the veteran experienced in his quadriceps and frontal thigh 
areas were related to the rheumatic fever as he did have 
similar symptoms at the first onset of the rheumatic fever 
back in 1955 with a recurrence within the past year.

In September 2004 the Board remanded this claim due to an 
insufficient VA examination.  

The veteran submitted to a second VA examination in December 
2004.  The examiner noted that the veteran's claims folder 
was reviewed in conjunction with the examination.  Upon 
physical examination of the lower extremities, they were 
noted to be very cool to palpation with decreased peripheral 
pulses.  The veteran had decreased hair distribution from the 
mid-calf down.  He also had onychomycosis and decreased 
capillary refilling.  There was no edema, deformity or signs 
of synovitis in the joints of the lower extremities.  Sitting 
tolerance and sit to stand was within normal limits.  Range 
of motion of the knees for extension was 0/0 and flexion was 
135/135.  Deep tendon reflexes were 2+ and symmetric for 
patellar tendons and Achilles tendons.  Babinski testing and 
straight leg raises were negative.

Sensory examination was intact for light touch and 
proprioception and motor examination revealed normal bulk and 
tone.  Strength was 5/5, both proximally and distally, in 
both lower extremities including flexion and extension, knee 
extension and flexion, ankle dorsiflexion and plantar flexion 
and extensor hallucis lonus.  Legs were palpated, including 
the calves, knees and thighs, and were nontender.  There was 
no redness or erythema.  Bilateral knees were examined with 
no effusion appreciated and a negative patellar compression 
test.  Medial tibial plateau, infrapatellar space, lateral 
aspect and popliteal aspect were nontender.  Negative 
anterior and posterior drawer sign, varus valgus stress test 
and McMurray's bilaterally were noted.  

The examiner diagnosed the veteran with bilateral symmetric 
anterior thigh pain and knee pain with no indication of 
fibromyalgia.  The veteran also had signs of peripheral 
vascular disease of the lower extremities, including 
decreased hair distribution, onychomycosis, decreased 
peripheral pulses and cool feet with decreased capillary 
refilling.  The examiner concluded that the veteran's 
condition was not related to rheumatic fever sustained in 
service.  Further corroboration was sought from the 
rheumatologist at the Saint Cloud VA Medical Center.  The 
rheumatologist concurred with the examiner's opinion that the 
veteran's current disabilities were not in any way related to 
his rheumatic fever in service.  The examiner also noted that 
the DeLuca test was not applicable to the joints of the lower 
extremities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995)


Analysis

Pertinent Law and Regulations

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection on a Secondary Basis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).



Discussion

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from the two VA examinations and the 
veteran's private medical records indicate the veteran 
suffers from bilateral thigh pain and fatigue.  Element (2) 
has been met because service connection is in effect for 
residuals of rheumatic fever.

With respect to element (3), the evidence must establish a 
nexus between the veteran's current disorder and a service-
connected disability.  The evidence does not show that the 
veteran's service-connected residuals of rheumatic fever 
caused his bilateral thigh pain and fatigue.  

The one piece of medical evidence submitted by the veteran 
from his private physician in November 2001 from the Allina 
Medical Clinic, noted that the veteran suffered from 
bilateral thigh pain and fatigue and that he had suffered 
from rheumatic fever in 1955 but it did not provide an 
opinion as to whether the veteran's current pain was a 
product of his service-connected residuals of rheumatic 
fever.  The physician also did not review the veteran's 
claims folder in conjunction with his examination.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  As is true with any piece of evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Also, the Court has rejected the 
"treating physician rule," which holds that opinions of the 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  See Guerrieri.

The only other evidence of record supporting the veteran's 
claim are the personal statements.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician.  Therefore, as a 
lay person, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and his 
claim of service connection for a bilateral thigh disorder on 
a secondary basis, must be denied.  See 38 U.S.C.A §5107 
(West 2002).  

ORDER


Entitlement to service connection for a bilateral thigh 
disability is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


